 COLUMBIA TYPOGRAPHICAL UNION NO. 10127Columbia Typographical Union No. 101;InternationalTypographical Union of North America,AFL-CIO(Byron S. Adams Printing,Inc.) and William H.Culpepper.Case 5-CB-1210October 10, 1974ORDER DENYING MOTION FORRECONSIDERATIONBy CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn December 12, 1973, the National Labor Rela-tions Board issued its Decision in the above-cap-tioned proceeding' wherein it dismissed the com-plaint and deferred to the parties' contractual griev-ance-arbitrationmachinery in accordance with thegoverning principles ofCollyer,2Houston Chronicle,'and related cases, subject to reservation of appropri-ate jurisdiction. On January 11, 1974, the ChargingParty filed a motion for reconsideration where itmoved the Board to reconsider,in banc,the panel-issued Decision herein,4 to vacate that Decision, andto render a decision on the merits favorable to itsposition because,inter alia,Respondent Union hasnot "chosen to invoke the grievance procedure or ar-bitration in defense of its challenged conduct . . .[either] prior to or since the Board order in this case... . " Thereafter, Respondent filed a response tothe Charging Party's motion wherein it agreed to par-ticipate in the contractual grievance and arbitrationprocedure "when and if the Charging Party makes anappropriate demand for arbitration .. , ."The substance of the Charging Party's argument isthat the responsibility for initiating grievance or arbi-trationaction rests upon Respondent, and thatRespondent's failure to take such action has voidedthe substantive provisions of the decision renderedherein, thereby leaving the Charging Party withoutremedy absent Board resolution of the dispute. Wefind no merit in this argument.It seems axiomatic that the party accused of caus-ing a grievance is not going to file a grievance againstitself,and that unless the aggrieved party initiates' 207 NLRB 850 (1973).2Collyer InsulatedWire, A Gulf and Western Systems Co.,192 NLRB 837(1971).3Houston MailersUnion No.36,a/w International Mailers Union(HoustonChronicle Publishing Company),199 NLRB 804 (1972).4It is Board policy for the same panel which renders a decision in a caseto pass upon any motion for reconsideration of a panel decision,and for thefullBoard to consider such a motion only if the panel refers it to the fullBoard.Enterprise Industrial Piping Company,118 NLRB 1(1957). The panelhas not referred such motion to the full Board.Accordingly,we deny theCharging Party's motion to have the full Board reconsider the panel-issuedDecision herein.grievance action, there is no grievance susceptible ofresolution and hence, no necessity for a remedy. Theresponsibility for initiating grievance action, there-fore,. if resolution thereof is desired, rests upon theaggrieved party, the Charging Party, and not uponRespondent, which has no. grievance and which,moreover, has indicated a willingness to arbitrate thematter. In these circumstances, it is difficult to per-ceive how Respondent's failure to initiate grievanceaction is in derogation of our decision.A remedy, moreover, is available to the ChargingParty other than by Board resolution of the dispute.The Charging Party simply needs to initiate actionpursuant to the contractual grievance and arbitrationprocedure.' By electing not to do so, it not only hasdeprived itself of an available remedial process, but italso is attempting to do by indirection that which itcould not do directly; namely, have the Board initial-ly determine the dispute. Accordingly, we shall denythe Charging Party's motion for reconsideration.ORDERIt is hereby ordered that the Charging Party's mo-tion for reconsideration be, and it hereby is, denied.However, we shall retain jurisdiction for the limitedpurpose of entertaining appropriate and timely mo-tions for further consideration upon a proper show-ing either (a) that the dispute has not been resolvedwith reasonable promptness after the issuance of thisOrder denying the Charging Party's motion for re-consideration by amicable settlement in the griev-ance procedure or has not been submitted promptlyto arbitration, or (b) that the grievance or arbitrationprocedures have not been fair or regular or havereached a result which is repugnant to the Act.MEMBER JENKINS, dissenting:After the Board had previously deferred this caseto arbitration underCollyerandHouston Chronicle,and over my dissent, a month then elapsed with nei-ther the Union nor the Employer seeking arbitration.Culpepper, the foreman and Charging Party who as-serts he was wrongfully discharged in violation ofSection 8(b)(1)(B), now renews his request that theBoard decide his case on the merits. He asserts, cor-rectly I think, that he cannot invoke arbitration. Theparties to the arbitration contract have chosen not to5Our dissenting colleague asserts that the Charging Party here cannotinvoke arbitration. We think it unrealistic to believe that a foreman, whoseconduct on behalf of the management of the Company has given rise to theallegedly improper union action complained of here, is not in a positioneffectively to initiate grievance and arbitration action on behalf of the Com-pany.In any event,since the gravamen of Sec.8(b)(I)(B) is the restraint orcoercion of theemployer,and since the employer clearly has a right to seekarbitration but has not,we fail to see what statutory purpose would beserved by our insisting upon litigating this matter at this time.214 NLRB No. 13 28DECISIONS OF NATIONALdo so, whether for (in the Union's case) satisfactionwith the present situation or (in the Employer's case)through distrust of the process, for fear of the results(whether favorable or unfavorable), or for someother reason.Whatever the reason,Collyerhas prevented theLABOR RELATIONS BOARDBoard from deciding, and has left undecided, whaton its face would seem to be a violation of Section8(b)(1)(B). I continue to regard this as an ill-advisedpolicy and a nonfeasance of our duties as the Agencycharged with administering and enforcing this stat-ute.